UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1066



MARTIN MARINOFF,

                                              Plaintiff - Appellant,

          versus


DOUGLAS DUNCAN, Executive Officer, Montgomery
County Government,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. J. Frederick Motz, Chief District Judge.
(CA-00-2010-JFM)


Submitted:   May 17, 2001                     Decided:   May 22, 2001


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Martin Marinoff, Appellant Pro Se. Linda B. Thall, Senior Assis-
tant County Attorney, Rockville, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Martin Marinoff appeals the district court’s order granting

Defendant’s motion for summary judgment in Marinoff’s action under

the Americans with Disabilities Act.   We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Marinoff v. Duncan, No. CA-00-2010-JFM (D. Md. Dec. 7, 2000).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2